Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Maria Anna Go, APRN, et al.,
Petitioners
Vv.
Centers for Medicare & Medicaid Services.
Docket Nos. C-10-230 through C-10-257
Decision No. CR2136

Date: May 21, 2010

DECISION

I deny the motion of the Centers for Medicare and Medicaid Services (CMS) to dismiss
the hearing requests of Petitioners, 28 nurse practitioners (NPs), who are, or were, at the
relevant times employed by Park Avenue Medical Associates, LLC, (PAMA) (NPI:
1063653467). I grant CMS’s motion for summary judgment as to all Petitioners.
Although the effective date of PAMA’s enrollment as a supplier in the Medicare program
is March 2, 2009, I conclude that the effective date for the NPs is either July 6, 2009 (for
22 NPs) or July 13, 2009 (for 6 NPs), according to the date on which each NP’s
application was received. I conclude that, as a matter of law, the NPs are not entitled to
bill for services provided more than 30 days prior to the respective effective dates of the
enrollment.

I. Background

This case arises from the October 8, 2009 decision by Medicare contractor National
Government Services, Inc. (NGS) denying PAMA’s request for reconsideration of the
effective dates assigned to its NP group members. CMS Exhibits (CMS Exs.) 34, 38. On
December 2, 2009, PAMA submitted a timely request for an Administrative Law Judge
(ALJ) hearing on behalf of the 28 NPs. I append to this decision a list of the individual
2

NPs, the docket number assigned to each NP, the date that NGS received the individual’s
application, and the number of the exhibit containing that application.'

On February 19, 2010, CMS filed a motion to dismiss (CMS MD) and an alternative
motion for summary judgment (MSJ). On April 2, 2010, Petitioners filed an opposition
to both motions (Opposition). CMS submitted a reply dated April 15, 2010 (Reply).
CMS filed exhibits 1-42 with its motions. Respondent submitted one exhibit and two
affidavits. I admit all the exhibits for purposes of resolving the outstanding motions.

CMS does not dispute Petitioners’ representations that PAMA is a limited liability
company, based in Connecticut, which provides nurse practitioner services to nursing
homes and other facilities for which it bills Medicare directly. Opposition at 5. PAMA
acquired a predecessor agency for which the NPs (with one exception who came directly
to PAMA) previously worked. Jd. at 5-6. PAMA sought to enroll both the new group
and the individual NPs in the Medicare program. Id.

It is further undisputed that NGS approved PAMA’s group enrollment application (CMS
Form 855-1) on June 24, 2009, and the application took effect on March 2, 2009. CMS
Exs. 32, 33. PAMA then submitted individual enrollment applications for the NPs (CMS
Form 855-R) to reassign their billing rights to PAMA. CMS Exs. 2-29. These
applications were sent in two batches a week apart and were all approved. Each NP was
assigned an effective date of enrollment 30 days before the date on which NGS received
the corresponding application.”

' CMS’s briefing injects some confusion about the number and identity of the
Petitioners. First, CMS refers to PAMA as a Petitioner. PAMA, however, does not
challenge the effective date of its approval as an eligible supplier. Its involvement in
these appeals arises solely from its role as employer of the NPs to which they seek to
reassign their rights to payment. CMS Reply at 1. Second, both CMS and counsel for
Petitioners describe Petitioners as “consisting of 29 nurse practitioners.’”” CMS MD at 1;
see Petitioners’ Hearing Request. However, the only Petitioners identified in the hearing
requests, and whose appeals are before me, are the 28 identified by name and case
number in the Appendix. Earlier in the case, the attorneys for Petitioners raised questions
about whether they were authorized to represent all of the Petitioners, but, ultimately,
they confirmed their authority to do so in a letter dated April 9, 2009. CMS advised that
it had no objection to that representation in an email dated April 15, 2009. I therefore
accept that all 28 Petitioners are properly represented.

> CMS asserts that the approval letters “advised Park Avenue that it may retrospectively
bill Medicare for services rendered, beginning on the thirty day period” prior to the dates
the applications were received, i.e., from June 6, 2009 for applications received July 6,
2009, and from June 13, 2009 for applications received July 13, 2009. CMS MD at 9
(citing CMS Exs. 30, 31). While, as I discuss below, this explanation reflects the

(continued...)
3
Petitioners contend that they should all have been assigned an effective date of March 2,
2009, the effective date of enrollment assigned to PAMA. Opposition at 12. According
to Petitioners, they would have filed their applications on the same date as PAMA, as the
applications were already prepared, but for erroneous advice received from the contractor
to wait until the group application was approved before submitting applications for the
individual practitioners. Opposition at 12-13, 16-21. Petitioners contend that they can
demonstrate the elements of estoppel and that, under the “unique” circumstances here,
CMS has so mismanaged the enrollment process as to justify estoppel against the
government. /d. at 16-21.

IL. Issues, Findings of Fact, Conclusions of Law
A. Issues
The issues in this case are:

1. Whether Petitioners may challenge the effective dates for their approved
Medicare enrollments;

2. Ifso, what are the legally correct dates on which Petitioners’ approval is
effective and for which Petitioners may bill Medicare for services provided; and

3. Whether Petitioners are entitled to earlier dates than those provided by law
based on equitable estoppel.

B. Findings of fact and conclusions of law

1. Ihave authority to hear Petitioners’ challenge to the determination of
the effective dates of their approved Medicare enrollments.

a. Applicable Standard

Pursuant to 42 C.F.R. § 498.70(b), I may dismiss a hearing request in the circumstance
where a party requesting a hearing “does not otherwise have a right to a hearing.”

> (...continued)

regulatory standards for determining the effective date for approval of the supplier’s
enrollment and the retroactive billing privileges granted to certain suppliers, the approval
letters do not actually provide this information. In each case, the letters simply list the
earlier date (i.e., either June 6 or 13, 2009) as the “group member effective date.” CMS
Exs. 30, 31.
b. Analysis

CMS argues that I should dismiss these appeals, because my jurisdiction is limited to
hearing appeals from denials of enrollment applications or revocations of billing
privileges, whereas Petitioners’ applications were approved. CMS MD at 12.
Specifically, CMS argues that part 424, subpart P, grants appeal rights only from denials
and revocations of enrollment. /d. at 12-13 (citing 42 C.F.R. § 424.545 (provider and
supplier appeal rights); 42 C.F.R. §§ 405.874 (which deals only with contractor decisions
that supplier standards are not met); 498.5(1) (appeal rights related to provider
enrollment)). Since an effective date appeal arises after an approval, rather than a denial
or revocation, CMS reasons that the regulations do not permit appeals of effective date
determinations. CMS further asserts that “there is not a single statutory or regulatory
provision that permits a provider or supplier to appeal the effective date of billing
privileges once its enrollment application has been approved, or that defines the effective
date as an ‘initial determination’ under the circumstances of this case.” CMS MD at 14.

This blanket assertion fails to acknowledge section 498.3(b)(15), which lists as an initial
determination subject to appeal the following:

The effective date of a Medicare provider agreement or supplier approval.

While part 424, subpart P, unquestionably does grant appeal rights from denials and
revocations, as CMS notes, it does so by reference to the provisions of subpart A of part
498. The regulations at part 498 govern appeals procedures for determinations affecting
participation in Medicare (and certain Medicaid determinations) and list those initial
determinations by CMS that are subject to appeal and those administrative actions that
are not subject to appeal under Part 498. It thus appears that the regulation on which
CMS relies, rather than precluding effective date challenges, adopts the provision
granting them. Furthermore, none of the administrative actions identified as not subject
to appeal under part 498 refers to the determination of an effective date for a provider or
supplier to participate in Medicare or identifies circumstances in which section
498.3(b)(15) is not applicable according to its terms.

CMS argues nevertheless that its regulations “specifically state” that a supplier has no
right to appeal enrollment applications that are rejected, as opposed to denied, or to any
review beyond an opportunity to submit a rebuttal when its billing privileges are
deactivated. CMS MD at 13 (citing 42 C.F.R. §§ 405.374, 424.525(b)). According to
CMS, I should conclude that these limitations demonstrate that only denials and
revocations are subject to appeal. None of the cited regulations, however, contains any
specific statement restricting suppliers from challenging adverse effective date
determinations. Those provisions are thus not relevant to this appeal, because the
Petitioner has requested a hearing for purposes of reviewing the effective date determined
after its enrollment was approved, not the rejection of an application or deactivation of
billing privileges. I note, moreover, that these provisions amply illustrate that, when
CMS wishes to restrict or preclude appeal rights, it is capable of doing so expressly.
5

CMS does not identify any analogous provision limiting challenges to adverse effective
date determinations.

CMS suggests that I should rely on a Supreme Court decision to conclude that the
affirmative provision of some appeal rights in its regulations should be read as precluding
appeal rights in circumstances not so specified. CMS MD at 14 (citing Your Home
Visiting Nurse Servs. v. Shalala, 525 U.S. 449 (1999)). That case involved the options
available to a provider dissatisfied with the decision of a fiscal intermediary acting as an
agent of the Secretary in setting the amount of reimbursement to which the provider is
entitled, based on the analysis of the provider’s cost report. Your Home, 525 U.S. at 451.
The statute provided for appeals to the Provider Reimbursement Review Board (PRRB)
within 180 days of an adverse determination, but Your Home Visiting Nursing Services
(VNS) did not seek such review. The regulations also permitted a provider to request
reopening by the intermediary within three years. Jd. Your Home VNS sought
reopening, and the intermediary denied the request. Accordingly, Your Home VNS
sought to appeal the denial of reopening, and the PRRB dismissed for lack of jurisdiction.
Your Home, 525 U.S. at 451-52. The Court found that the regulations stated a reopened
and revised reimbursement determination would be appealable as a separate
determination but said “nothing about the appeal of a refusal to reopen.” Jd. at 453. The
Court upheld as within the bounds of reasonable interpretation the Secretary’s position
that the statutory right to appeal a “final determination” as to the amount of total
reimbursement due did not extend to a right to appeal the refusal to make a new
determination on request. Jd.

Your Home is inapposite here. Contrary to the situation in Your Home, the regulations at
section 498.3(b)(15) expressly grant appeal rights from adverse effective date
determinations in supplier approvals. Your Home does not provide any support for
CMS’s claim here that the later extension of appeal rights to suppliers and providers from
adverse denials and revocations somehow precludes sub silentio the applicability of
existing regulatory language providing that the determination of an effective date for
supplier approval is an appealable initial determination.

In adopting section 498.3(b)(15), CMS recognized that approving participation at a date
later than that sought amounts to a denial of participation during the intervening time and
generally involves the same kind of compliance issues that arise from initial denials. 57
Fed. Reg. 46,362, 46,363 (Oct. 8, 1992); 62 Fed. Reg. 43,931, 43,933 (Aug. 18, 1997).
The same reasoning applies whether the denial of an earlier effective date results from a
survey and certification process or an enrollment process.

CMS now asserts that section 498.3(b)(15) was only intended to apply to providers and
suppliers subject to survey and certification requirements as a basis for determining their
participation. CMS MD at 22-25. CMS further contends that the effective date of a
provider agreement or supplier approval is distinct from the effective date of billing
privileges and that the latter is not made appealable by section 498.3(b)(15). Jd. at 23. In
other words, CMS argues that section 498.3(b)(15) is inapplicable here.
6

Administrative Law Judges (ALJs) who have considered this jurisdictional question have
been divided in their conclusions. In a number of recent cases, ALJs have concluded that
the plain language of section 498.3(b)(15) creates a right for any provider or supplier to
challenge the effective date of enrollment of a provider agreement or of supplier
approval. Rushita Patel, M.D., DAB CR2129 (2010); Michael Nillas, M.D., DAB
CR2077 (2010); Blue Plastic Surgery Ctr., LLC, DAB CR 2075 (2010); Kate Suskin,
LICSW, DAB CR2072 (2010); Victor Alvarez, M.D., DAB CR2070 (2010); Romeo
Nillas, M.D., DAB CR2069 (2010); Jorge M. Ballesteros, CVRA, DAB CR2067 (2010);
Vincent Pirri, M.D., DAB CR2065 (2010).

CMS, on the other hand, quotes one ALJ’s analysis in Mikhail Paikin, DAB CR2064
(2010) as follows:

Although the plain language of a regulation would normally control, review
of legislative or regulatory history is appropriate when an issue of
interpretation is raised as it is in this case. The regulatory history for 42
C.F.R. § 498.3(b)(15) at 62 Fed. Reg. 43,931, 43,933-34 (Aug. 18, 1997)
supports the CMS position that the provision only permits a right to hearing
related to an effective date determination for providers and suppliers
subject to survey and certification or to accreditation by an accrediting
organization. Petitioner was not subject to survey and certification or
accreditation in order to enroll and qualify as a supplier participating in
Medicare. Accordingly, I conclude that 42 C.F.R. § 498.3(b)(15), creates
no right for Petitioner to request a hearing to challenge the effective date
determination by CMS or its contractor.

CMS MD at 25 (quoting Paikin, DAB CR2064, at 7; citing inter alia Rachel Ruotolo,
M._D., DAB No. CR2029 (2009); Bradley D. Anawalt, M.D., et al., DAB No. CR2021
(2009)). The ALJ in Paikin did not explain further why, despite CMS acknowledging to
him that the plain language of section 498.3(b)(15) makes the determination of the
effective date of a Medicare supplier approval reviewable, he nevertheless looked behind
the face of a binding regulation to read in a restriction that nowhere appears in the
regulation.

It is well-established, and not questioned by either party here, that statute and regulations
bind both the Departmental Appeals Board (Board) and all ALJs. Where a regulation
speaks clearly on its face and applies to the question before me, I am bound to follow it.
ALJs who have found a right to appeal the effective dates assigned to all

suppliers and providers who are accepted for enrollment in Medicare have relied on this
principle. The ALJ in Andrew J. Elliott, M.D., DAB CR2103 (2010), for example, states:

CMS would have me ignore the plain meaning of the regulation. It
contends that this regulation predates the Part 424 regulations and was
intended to confer hearing rights only in situations not covered under Part
7

424. That argument is unpersuasive. The regulation is plain and
unambiguous.

Andrew J. Elliott, DAB CR2103, at 3 (2010).

lagree. The wording of section 498.3(b)(15) is straightforward in providing that the
“effective date of a Medicare provider agreement or supplier approval” is an appealable
initial determination and includes no qualifying or limiting language.

Regulatory history and other sources of guidance are relevant in interpreting language
that is ambiguous, unclear in its application, or which leaves gaps; however, courts do not
resort to such interpretive tools when the wording is clear on its face. See, e.g.,
Connecticut Nat'l Bank v. Germain, 503 U.S. 249, 253-54 (1992) ([T]he “cardinal canon”
of construction is that a statute means what it says and, when unambiguous, “this first
canon is also the last: judicial inquiry is complete.”). CMS has not identified in what
respect the wording of section 498.3(b)(15) may be said to be ambiguous or unclear, or
where the language leaves a gap requiring interpretation to give it meaning. I thus find
little room for interpretation.

Even reviewing the regulatory history on which CMS relies, however, I do not find any
clear indicator that section 498.3(b)(15) was intended at the time of its issuance to mean
anything other than what it states, or to restrict challenges to effective date determinations
as CMS now argues.

The provision that became section 498.3(b)(15) was first proposed in 1992 in a notice of
proposed rulemaking that aimed at doing two things: (1) establishing “uniform criteria
‘or determining the effective date of participation for all Medicare and Medicaid
providers and Medicare suppliers”; and (2) specifying that “those dissatisfied with a
decision on their effective date of participation under Medicare are entitled to a Medicare
earing on the decision.” 57 Fed. Reg. at 46,362. No question exists that the uniform
criteria for establishing effective dates for provider agreements and supplier approvals
proposed in 1992 (and finalized in 1997) apply to those providers and suppliers subject to
survey and certification requirements (or accreditation by a CMS-approved accrediting
organization). The regulatory language explicitly states that the criteria set out for
determining the correct effective date of agreement or approval apply to “Medicare
provider agreements with, and supplier approval of, entities that, as a basis for
participation in Medicare” are subject to CMS or state agency survey and certification, or
are deemed to meet requirements based on accreditation, with two exceptions not
applicable here. 42 C.F.R. § 489.13.

This observation does not, however, necessarily mean that the appeal rights added to part
498 by the same rulemaking are limited to those providers and suppliers. The 1992
preamble indicates that the prior practice had been inconsistent about whether the date on
which a prospective provider or supplier was entitled to participate in Medicare was a
“proper subject for Medicare hearings.” 57 Fed. Reg. at 46,362-63. The rule was
8

intended to ensure that, when a provider or supplier is found not to meet conditions of
participation initially but later to meet requirements, the resulting effective date could be
appealed (even though participation was ultimately approved). Jd. (The provider or
supplier may not, however, argue that the initial survey should have been scheduled
sooner. 42 C.F.R. § 498.3(d)(15)). This discussion indicates that the drafters were
thinking of the type of providers and suppliers that then had appeal rights but does not
indicate that they had an intention to restrict the scope of appeals by others who might be
granted Medicare hearings.

The 1997 preamble states that the final rule “makes clear that the rules for determination
of the effective date of a provider agreement or supplier approval apply to all providers
and suppliers that are subject to survey and certification . .. or have deemed status on the
basis of accreditation.” 62 Fed. Reg. at 43,934 (emphasis added). The 1997 preamble
urther states that the final rule “[m]akes existing Medicare appeals procedures available,
and requires Medicaid agencies to make their existing appeals procedures available, for
effective date determinations.” Jd. Notably, the statement of the expansion of Medicare
and Medicaid hearings to include effective date determinations contains no parallel
imitation to those subject to survey and certification or accreditation.’ Furthermore, the
regulatory impact statement indicates that the drafters believed that court decisions had
already confirmed a right to appeal effective date determinations as analogous to denials
of participation, even though that right had not previously been codified in the
regulations. /d. In addition, the preamble states that effective date hearings would, “for
the most part,” focus on noncompliance issues similar to those that arise in denial appeals
but does not state that such appeals could only arise in that context. Jd. I conclude that
nothing in the regulatory history of the addition of section 498.3(b)(15) demonstrates an
intent to restrict challenges to effective date determination to a subset of providers and
suppliers, as opposed to all providers and suppliers that then had appeal rights.

By the time that CMS adopted 42 C.F.R. Part 424, Subpart P, setting out enrollment
requirements as a condition for participation in Medicare, CMS was well aware of the
longstanding provision granting “appeal rights and procedures for entities dissatisfied
with effective date determinations.” 62 Fed. Reg. at 43,931-32. Yet, CMS provided that
a prospective provider or supplier whose enrollment is denied or revoked “may appeal
CMS’ decision in accordance with part 498, subpart A of this chapter.” 42 C.F.R.

§ 424.545(a). Section 498.3(b)(15) is part of subpart A of part 498, yet CMS did not
exclude section 498(b)(15) or otherwise indicate that the effective date determination
would not be a proper subject for these Medicare hearings. Hence, the plain language of
section 424.545(a) reinforces the plain language of section 498.3(b)(15).

> It is not possible to construe the limitation in the explanation of the scope of the
uniform effective determination rules to apply to the entire summary of the final rule’s
effect, because other clauses are clearly discussing the effects on other subsets of
providers (such as laboratories and community mental health centers).
9
To the extent that CMS is suggesting that an ambiguity arises from the term “supplier
approval” referenced in section 498.3(b)(15), I am not persuaded that the language of
section 498.3(b)(15) bears a reading that excludes approval after submission of an
enrollment application rather than after a survey or deeming of an accredited supplier, or
by CMS’s assertion that it should be read to refer only to the language of section 489.13.
CMS MD at 22-24. Section 489.13 applies to the determination of the effective date of
provider agreements, and the “supplier approval of entities that, as a basis for
participation in Medicare” are subject to survey and certification or accreditation. This
argument is circular, since section 489.13 merely codifies the provisions for uniform
effective date determinations for all providers and suppliers subject to survey and
certification or accreditation, which were adopted as part of the 1997 rulemaking.* 62
Fed. Reg. at 43,931. Section 489.13 is not the only provision for approval of suppliers to
participate in Medicare. Approval is defined in section 424.502 as meaning the
determination that the supplier is “eligible under Medicare rules and regulations to
receive a Medicare billing number and be granted Medicare billing privileges.”*> The
effective date of such approval for suppliers not requiring survey and certification or
accreditation is governed by sections 42 C.F.R. § 424.520(c) and (d). Importantly,
section 498.3(b)(15) does not state that appealable initial determinations are limited to the
effective dates of provider agreements and supplier approvals under section 489.13.
lam thus bound to follow the regulations in permitting an appeal by any provider or
supplier dissatisfied with a determination as to the effective date of its provider
agreement or supplier approval.

CMS acknowledges that it “issued guidance in May 2009, directing its contractors to
permit appeals of effective date determinations for approved suppliers and providers,” but
argues that its “policy guidance is not binding on this tribunal” and that the May 2009
guidance was retracted in November 2009. CMS MD at 15; CMS Exs. 35-37. CMS
argues that, since it never amended 42 C.F.R. Part 424 to add appeal rights for effective
date determinations, its “retracted policy is not sufficient to provide appeal rights that do
not exist under the Medicare Act and regulations.” CMS MD at 16.

* As one ALJ recently pointed out, in making this argument CMS commits the
“syllogistic fallacy of the illicit major term: all A=B; no C=A; therefore, no C=B . . . or,
as here: all § 489.13(a)(1) effective date determinations are reviewable; supplier
enrollment effective date determinations are not § 489.13(a)(1) effective date
determinations; therefore, supplier enrollment effective date determinations are not
reviewable.” DAB CR 2129, at 3 n.3.

> CMS suggests that I should disregard this definition of supplier approval, because the
definitions in 42 C.F.R. § 424.502 are those “used in this subpart unless the context
indicates otherwise .. ..” CMS MD at 24n.12. It is in the same subpart, however, that
the regulations grant appeal rights under part 498 to providers and suppliers whose
enrollment is denied. 42 C.F.R. § 424.545. Therefore, the definition of approval
applicable to those appeals would be the one at 42 C.F.R. § 424.502.
10

This argument misconceives the relevance of the two policy documents. I agree that the
May 2009 document does not provide any independent basis to find appeal rights not
provided for in binding law. As discussed above, section 498.3(b)(15) provides the
appeal rights. CMS’s discussion of its two policy issuances provides no basis to ignore
the plain language of section 498.3(b)(15) granting the right to appeal “[t]he effective
date of a Medicare provider agreement or supplier approval” and demonstrates no
contrary regulatory intent. The May 2009 document nowhere suggested that it provided
“new” appeal rights or that new regulations would be proposed or needed to implement
the right to appeal adverse effective determinations. CMS Ex. 35. Instead, the document
indicates that it was issued as clarification based on the expectation that the substantial
reduction of the period for retroactive billing would cause many affected suppliers to
challenge effective date determinations. The document also reminded contractors
performing reconsiderations of such a challenge to include the applicable regulatory
citations in their decisions. CMS Ex. 35, at 1. CMS also provided model approval letters
for contractors to use that expressly provided for reconsideration requests to contractor
hearing officers (the prerequisite step for ALJ review) when a provider disagreed with
any part of the “initial determination” in the approval. CMS Ex. 36, at 6-7. The
relevance of the May 2009 policy is thus that it undercuts CMS’s claim that it has
consistently interpreted subpart P of part 424 as limited to denials and revocations and
precluding challenges to effective dates, or that it interpreted 498.3(b)(15) as excluding
effective date appeals by providers and suppliers not subject to survey and certification or
accreditation.

On the contrary, CMS originally interpreted approval letters with an effective date that
the provider/supplier argued was later than that provided for by law as amounting to
denials of approval for the earlier period and as appealable on that basis. I note that the
language at section 498.3(b)(15) has been in place since 1997 and section 424.545 has
been in place since 2006; however, as late as May 2, 2009, CMS expressly read them
together as granting appeal rights for effective date determinations (which obviously exist
only after an approval is granted but for a date subsequent to that sought by the
provider/supplier). The fact that, in May 2009, CMS did not believe that any amendment
to its regulations was needed for it to require its contractors to provide express notice to
providers that they could appeal effective date determinations with which they disagreed
in the context of supplier approval letters is strong evidence that the existing regulations
sufficiently support such appeal rights.

CMS is correct that its policy guidance does not bind me and “cannot be applied so as to
conflict with applicable statutory and regulatory law.” CMS MD at 15 (citing inter alia
Beverly Health & Rehab. Servs., et al. v. Thompson, 223 F. Supp. 73, 98-103 (D.D.C.
2002); Vencor Nursing Ctrs., L.P. v. Shalala, 63 F. Supp. 1, 11-12 (D.D.C. 1999)). In its
November 2009 guidance, CMS ordered that contractors revise their approval letters to
remove appeal rights stating that “[p]hysicians and non-physician practitioners cannot
appeal the effective date decision made by the contractor” and noting that a “Change
Request is forthcoming.” CMS Ex. 37, at 1. This late change in CMS’s policy is not
binding and would conflict with the regulations if I applied it here. I therefore conclude

11

that CMS’s reversal of its prior position in the November 2009 policy document does not
merit any controlling weight, in light of the plain language of section 498.3(b)(15) and
the absence of any demonstrated intent to prohibit effective date appeals by providers and
suppliers at the time of the adoption of part 424, subpart P.

Based on the foregoing, I deny CMS’s motion to dismiss.

I note, however, that a right to challenge the effective date is not a license to seek an
effective date other than that prescribed by law. I turn next, therefore, to what the
applicable law provides as to the proper effective date in Petitioners’ circumstances.

2. I grant CMS summary judgment on the grounds that the effective
dates of Petitioners’ approval to participate in Medicare are governed
by 42 C.F.R. § 424.520(d).

a. Applicable Standard
The Board stated the standard for summary judgment as follows.

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. Kingsville Nursing and Rehabilitation Center,
DAB No. 2234, at 3 (2009), citing Celotex Corp. v. Catrett, 477 U.S. 317,
322-25 (1986). While the Federal Rules of Civil Procedure (FRCP) are not
binding in this administrative appeal, we are guided by those rules and by
judicial decisions on summary judgment in determining whether the ALJ
properly granted summary judgment. See Thelma Walley, DAB No. 1367
(1992) .... The party moving for summary judgment bears the initial
burden of showing that there are no genuine issues of material fact for trial
and that it is entitled to judgment as a matter of law. Kingsville at 3, citing
Celotex, 477 U.S. at 323. If the moving party carries its initial burden, the
non-moving party must “come forward with ‘specific facts showing that
there is a genuine issue for trial.’” Matsushita Elec. Industrial Co. v. Zenith
Radio, 475 U.S. 574, 587 (1986) (quoting FRCP 56(e)). To defeat an
adequately supported summary judgment motion, the non-moving party
may not rely on the denials in its pleadings or briefs, but must furnish
evidence of a dispute concerning a material fact — a fact that, if proven,
would affect the outcome of the case under governing law. Jd. at 586, n.11;
Celotex, 477 U.S. at 322. In determining whether there are genuine issues
of material fact for trial, the reviewer must view the evidence in the light
most favorable to the non-moving party, drawing all reasonable inferences
in that party’s favor. U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962).

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010). The role of an ALJ in
deciding a summary judgment motion differs from the ALJ’s role in resolving a case after
12

a hearing. The ALJ should not be assessing credibility or evaluating the weight of
conflicting evidence. Holy Cross Village at Notre Dame, DAB No. 2291, at 4-5 (2009).

b. Analysis

The determination of the effective date of Medicare billing privileges is governed by 42
C.F.R. § 424.520, which reads, in pertinent part:

(d) Physicians, nonphysician practitioners, and physician and
nonphysician practitioner organizations. The effective date for billing
privileges for physician, nonphysician practitioners, and physician and
nonphysician practitioner organizations is the later of the date of filing of a
Medicare enrollment application that was subsequently approved by a
Medicare contractor or the date an enrolled physician or nonphysician
practitioner first began furnishing services at a new practice location.

(Emphasis added). The “date of filing” is the date that the Medicare contractor receives a
signed provider enrollment application that the Medicare contractor is able to process to
approval. 73 Fed. Reg. 69,725, 69,769 (Nov. 19, 2008).

Approval of an enrollment application establishes eligibility to submit claims for
providing Medicare-covered services and supplies. 42 C.F.R. § 424.502. Under section
424.520, contractors must assign the effective date based on the date the approvable
application was filed with them. The dates of filing of Petitioners’ applications are not in
dispute. PAMA’s application was filed on May 20, 2009. CMS Exs. 32, 33. As
previously noted, the individual NPs’ applications were filed on July 6 and July 13, 2009.
See Petitioners’ Hearing Request. None of the Petitioners is alleged to have begun
urnishing services at their new practice location on a date later than the date of filing.

I conclude that, as a matter of law based on these undisputed facts, the effective dates for
which the individual Petitioners’ billing privileges were approved must be July 6 or July
3, 2009, as the case may be.

Despite the clarity of this rule, confusion has been introduced by a muddling of the
effective date for which a supplier is approved as eligible to bill Medicare, governed by
42 C.F.R. § 424.520(d), with the earliest date for which an approved supplier may be
permitted to bill retroactively for services provided prior to the effective date if the
contractor finds that certain prerequisites are met, governed by 42 C.F.R. § 424.521 (a).
The contractor in this matter contributed to this confusion by conflating the two date
determinations and setting out as the “effective dates” the earliest dates for which it
would permit Petitioners to bill retroactively for services provided. CMS Exs. 30, 31.

For many years, the question as to the proper effective date was unlikely to arise, because
physicians and non-physician practitioners were permitted to bill for services provided up
to 27 months retroactively. See 73 Fed. Reg. at 69,766. Effective January 1, 2009,
13

however, CMS’s regulations were changed to prohibit reimbursement to providers and
suppliers for items or services that they provided prior to the dates of their enrollment,
with narrowly defined exceptions. CMS was concerned that Medicare not pay for items
or services when it could not be certain that the supplier met Medicare eligibility
standards at the time those items or services were provided. Jd. at 69,766. CMS
considered requiring that, to avoid this problem, billing privileges begin only on the date
when the contractor approved the supplier as eligible to receive reimbursement from
Medicare and no retroactive billing be permitted. Jd. Commenters pointed out that this
policy would penalize suppliers who demonstrated their eligibility in their enrollment
applications but who were not approved for some time thereafter as a result of processing
time by their contractors. Jd. at 69,767. CMS addressed the public concern about
contractor processing timeliness by adopting the approach of setting the effective date for
approval of eligibility to the date of filing of the enrollment application that was
ultimately processed to approval (or the date that the applicant is open for business at the
new location, if later). Jd. CMS explained that “it is not possible to verify that a supplier
has met all of Medicare’s enrollment requirements prior to submitting an enrollment
application.” Jd. Commenters also complained, however, that a prospective supplier
might have to begin offering items and services prior to filing an enrollment application
and that refusing to pay for those items or services was unfair to them. Jd. at 69,768.
CMS responded that suppliers, including physicians and non-physician practitioners
(NPPs), are responsible for filing timely enrollment applications and, in most cases, can
do so prior to providing Medicare services at a practice location. /d. For those situations
where they cannot, CMS explained that it was --

finalizing a provision that allows physicians, NPPs (including CRNAs), and
physician or NPP organizations to retrospectively bill for services up to 30 days
prior to their effective date of billing when the physician or nonphysician
organization has met all program requirements, including State licensure
requirements, where services were provided at the enrolled practice location prior
to the date of filing and circumstances, such as, when a physician is called to work
in a hospital emergency department which precluded enrollment in advance of
providing services to Medicare beneficiaries in § 424.521(a)(1).

Id. (emphasis added).° A careful reading of the regulations and preamble discussions
makes clear that the grant of a retroactive billing period of up to 30 days does not
constitute a change in the effective date of the supplier’s approval of eligibility to
participate in Medicare and is based on a showing of circumstances precluding timely
enrollment not a determination of an earlier date of eligibility.

® The regulations also permit a retroactive billing period of up to 90 days prior to the
effective date in certain disaster situations not relevant here. 42 C.F.R. § 424.521(a)(2).
14

Petitioners do not identify any authority for a right to appeal the grant of or length of a
retroactive billing period.’ I need not resolve whether any such right exists, because
Petitioners here do not claim to be appealing the grant of a 30-day retroactive billing
period but, rather, assert that they should be assigned an earlier effective date.
Opposition at 14.

Petitioners contend that they “can readily demonstrate that they are entitled to an
effective date of March 2, 2009, not June 6 & 13, 2009.” Jd. at 12. Their demonstration,
however, consists of only two points. First, they argue that they would have submitted
the individual applications along with the group application but for contrary, incorrect
advice from the contractor. Jd. at 13. I address and reject this estoppel claim below.
Second, they assert that the contractor itself, perhaps “confused by the new 30-Day
Rule,” failed to correctly apply section 424.520(d), which called for effective dates of
July 6 and 13. Jd. They reason that this error establishes a “genuine issue of material fact
. .. with regard to NGS’s calculation of the effective dates” and precludes summary

7 T note that two of the cases on which CMS relied in arguing against any right to appeal
an effective date determination actually do not address that issue but rather involved
challenges to the period of retroactive billing. First, in Ruotolo, the ALJ states:

[W]hile Petitioner argues that I do have authority to hear and decide
this matter pursuant to 42 C.F.R. § 498.3(b)(15); that particular authority is
inapplicable here as Petitioner does not contend that she was entitled to an
earlier effective date of enrollment; rather she argues about when she may
begin billing for her services. See 42 C.F.R. § 498.3(b)(15).

Ruotolo, DAB No. CR2029, at 3. Similarly, in Anawalt, the ALJ states:

. .. [T]hese cases appear[] to involve a challenge to regulations
which govern the time frame for which Medicare will retrospectively
reimburse items or services provided prior to the effective dates of
enrollment by physicians who are newly enrolled in the Medicare program
(or re-enrolled at a point in time after enrollment has lapsed). The
regulations are 42 C.F.R. §§ 424.520(d) and 424.521 (a).

RK

Petitioners’ challenge of the regulations and the policies that they
embody is not something that I have the authority to hear and decide. As a
delegate of the Secretary of this Department I must apply her policies as are
stated in regulations. I have no authority to declare a regulation to be
unlawful or ultra vires.

Anawalt, DAB No. CR2021, at 3.
15

judgment. Jd. CMS does not dispute that July 6 and 13 are the correct effective dates for
approval of the Petitioners’ enrollment applications and that June 6 and 13 are the dates
rom which they may begin retroactive billing under the applicable regulations. This is a
matter of law, not a factual dispute, in any case. Petitioners note that claims for services
rendered within 30 days prior to the June 6 and 13 dates have been denied and suggest
that NGS should have given them the “benefit” of the retroactive billing rule, even if
assigning the effective dates in June was erroneous. /d. at 14. Petitioners did get the
benefit of the retroactive billing opportunity permitted under section 424.521(a). Iam
not persuaded that the confusion created by the contractor calling the first date of the
retroactive billing period the effective date (which Petitioners themselves recognize was
an error) entitles Petitioners to an additional 30 days of retroactive billing. In any case, I
ail to see in these arguments any demonstration that Petitioners are “entitled to an
effective date of March 2, 2009, as well as the benefit of the retroactive billing privileges
of the 30-Day Rule,” as they claim. Opposition at 14.

Petitioners next contend that NGS’s decision not to permit them to bill for services prior
to June 6 or 13 amounts to an effective revocation or denial of PAMA’s enrollment and
billing privilege during the “gap in time” between those dates and March 2, 2009 during
which any claims submitted for services provided by its NPs are denied. Jd. at 14.
According to Petitioners, the effect is “exactly the same” as a revocation, but PAMA did
not “commit any of the offenses warranting revocation” and should have had an
opportunity to appeal this revocation under section 424.545(a) providing for appeals of
denials and revocations. Jd. at 14-15 (emphasis in original). Plainly, the effect of the
later effective date applicable to the Petitioners, as opposed to the earlier date obtained by
PAMA, is not the same as a revocation, since PAMA was enrolled and had billing
privileges from March 2, 2009, whereas a revocation would not only have removed
PAMA’s billing privilege but would have barred PAMA from even reapplying for
enrollment for at least one year. 42 C.F.R. § 424.535(c). As explained above, I agree
that an adverse effective date determination as to Petitioners’ approval to enroll as
Medicare suppliers does amount to a denial of their applications for the period during
which they are improperly not approved and, therefore, gives rise to appeal rights under
section 498.3(b)(15). To prevail, however, the Petitioners had to show that they were
entitled to an earlier effective date under the applicable regulations. This they have failed
to do.

* Tn their hearing requests, Petitioner also argued that CMS could and should as a matter
of discretion extend their billing privileges back to March 2, 2009, based on section
424.525(b), and that I do so in this proceeding. Hearing Request of each Petitioner, at 3-
4. CMS correctly pointed out that section 424.525(b) only permits CMS to extend the
30-day period within which an applicant is otherwise required to furnish missing
information requested to process their pending application if the applicant is “actively
working with CMS to resolve any outstanding issues.” CMS MSJ at 9-10. If CMS
exercises its discretion, the application that would otherwise be rejected for failure to
submit information timely would continue to be processed. This provision thus
(continued...)
16

For the reasons explained above, I grant summary judgment to CMS on the grounds that
Petitioners were not entitled under the applicable law to approval as Medicare suppliers
prior to July 6 or 13, 2009 or to bill retroactively for services provided any earlier than
June 6 or 13, 2009.

3. Petitioners’ contention that the government is estopped from applying the
effective date and retroactive billing determinations for equitable reasons is
without merit.

Much of Petitioners’ argument focuses not on any claims of legal entitlement to an earlier
effective date for their supplier approval or to a longer period of retroactive billing
(claims which, in any case, are unsupportable as explained above) but rather on the
equitable contention that their good faith reliance on bad advice from a government
contractor should estop CMS from denying them “Medicare payments to which they are
otherwise entitled.” Opposition at 1. In this regard, Petitioners submit an affidavit from
Dorothy Watson, PAMA provider enrollment coordinator (Watson Affidavit), and an
affirmation from Steven J. Chananie, Esq., an attorney with the firm representing
Petitioners (Chananie Affirmation). For purposes of resolving the summary judgment
motion, I accept all of the assertions in these two submissions as true and view the facts
set out in them in the light most favorable to Petitioners. I conclude that I can
nevertheless not grant the equitable relief which Petitioners seek.

The events as set out in the Watson Affidavit and Chananie Affirmation may be
summarized as follows. Ms. Watson, who has almost six years of experience, was
responsible for assisting the NPs with completing and submitting enrollment applications
to arrange for Medicare to pay PAMA directly for services the NPs would provide at
nursing homes and other facilities, after PAMA acquired the assets of the NPs’ former
employer (NP Care, LLC). Watson Affidavit at 2. She knew that, after its purchase of
NP Care, LLC, PAMA would need to file a CMS 855] for the group and individual CMS
855Rs for the individual NPs but was not sure in what order to file these applications,
especially in light of the new restriction of retroactive billing to 30 days. Id. at 3.

Consequently, she contacted NGS for guidance and was told that “filing both sets of
applications simultaneously would cause confusion within NGS because, until such time
as the group application had been approved, the two sets of applications would not be
‘linked’ together at NGS with an identifiable provider number.” /d. at 4. The
(unidentified) NGS representative advised her to submit the group application first and

8 (.. continued)

has no relevance to this proceeding, which does not involve any rejection. Furthermore,
Petitioners nowhere explain how I would have authority to exercise or review CMS’s
discretion to extend the submission time. I do not discuss this argument further, because
Petitioners did not pursue it in their Opposition.
17

hold the individual applications until PAMA had received its group number. Jd. She
then called again “out of an abundance of caution” and spoke to a different NGS
representative who gave the same advice. Jd. She then followed that advice in good
faith, whereas she would otherwise have “filed both sets of applications at the same
time.” Jd.

Mr. Chananie agrees with Ms. Watson that the change restricting retroactive billing
resulted in widespread “confusion in the healthcare industry.” Chananie Affirmation at

2; Watson Affidavit at 3. He asserts that the confusion was caused by CMS’s
“mismanagement of this change in billing rules,” pointing to NGS’s failure to post timely
written guidance and eventual issuance of conflicting information. Chananie Affirmation
at 3 (citing CMS Exs. 35, 37).” He states that one of his associates was given the same
advice about submitting a group application first and holding individual CMS 855Rs until
after the group number was issued when the associate called NGS on behalf of a different
client. Jd. The associate however was “suspicious of these faulty instructions” and called
another NGS representative (this time identified as Mary Cook) who correctly instructed
the associate to file the applications simultaneously. Id.

I can only regret that Ms. Watson did not have the luck to speak to Ms. Cook, instead of
the two representatives who gave her mistaken advice. And I can certainly sympathize
with Ms. Watson’s frustration at the consequences that flowed from following the advice
she reports receiving. The issue before me, however, is whether these events suffice to
support Petitioners’ assertion that CMS “is estopped from denying [them] an effective
date of March 2, 2009” due to NGS’s “egregiously faulty advice” and CMS’s
“systemwide mismanagement in implementing and enforcing Medicare rules and
regulations.” Opposition at 16.

Petitioners acknowledge that CMS is correct in citing numerous decisions establishing
that I lack authority to grant an equitable estoppel claim but seek to preserve this claim in
the event of future court appeals. Jd. at 16 n.3; see Oklahoma Heart Hosp., DAB No.
2183, at 15 (2008). In any case, Supreme Court decisions in Office of Personnel
Management v. Richmond, 496 U.S. 414 (1990) and Heckler v. Community Health
Services of Crawford County, Inc., 467 U.S. 51 (1984), make clear that equitable estoppel
will not lie against the federal government at least absent a showing of affirmative
misconduct, and especially not in cases involving ordering money to be paid from the
federal fisc. Wade Pediatrics, DAB No. 2153, at 21 n.9 (2008). Recognizing this,
Petitioners assert that affirmative misconduct should be found in its allegations that the
government’s adoption and implementation of the “30-Day Rule” without providing
more guidance to providers was “highly irresponsible” and well beyond merely isolated

° CMS Exhibits 35 and 37 are the policy guidance documents issued by CMS first
recognizing and then retracting a right to challenge determinations of the effective date
for which suppliers are approved. Nothing in either document deals with how a supplier
group should proceed in filing group and individual applications.
18

instances of misinformation. Opposition at 19. The regulatory changes to which
Petitioners object were adopted by formal notice and comment rulemaking. While clear
administrative guidance is naturally a good thing and misinformation is unfortunate, the
regulations on their face were explicit in advising providers that their effective date
would depend on the date on which an approvable application was received by their
contractor and that retroactive billing would only be permitted up to 30 days prior to that
effective date. 42 C.F.R. §§ 424.520(d) and 424.521(a). Petitioners do not even allege
that Ms. Watson inquired about whether submitting the individual applications after
approval of the group application would result in different effective dates, only that the
two NGS representatives with whom she spoke agreed that sending them in
simultaneously would “cause confusion within NGS.” Watson Affidavit at 4.

I reject Petitioners’ arguments that CMS is estopped from applying the regulations in
setting the effective date of their supplier approvals and the resultant period of retroactive
billing.

II. Conclusion

For the reasons explained above, I deny CMS’s motion to dismiss and grant CMS’s
motion for summary judgment.

/s/
Leslie A. Sussan
Board Member

APPENDIX

Petitioner Name Docket No. Date NGS Exhibit No. NPI
received
application

Maria Anna Go, APRN C-10-230 July 6, 2009 |CMSE 1790769107
Melinda R. Wellington, APRN | C-10-231 July 6, 2009 | CMS 1720231020
Linda S. Kowalczuk, APRN C-10-232 July 13, 2009 | CMSE 1124171103
Virginia E. Napiello, APRN C-10-233 July 13, 2009 | CMSE 1487750782
Deloretta T. Lawrence, APRN | C-10-234 July 13, 2009 | CMSE 1083663058
Nadine D. Seltzer, APRN C-10-235 July 13, 2009 | CMS 1538208368
Stephanie L. Wilborne, APRN_| C-10-236 July 13, 2009 _| CMS 1366419251
Pamela D. Yukna, APRN C-10-237 July 13, 2009 | CMSE 1619995099
Kristin Sutcliffe, APRN C-10-238 uly 6, 2009 | CMSE 1548269608
Jennifer Remigio-Mandac, C-10-239 uly 6, 2009 | CMS E 1285809319
APRN

Yvonne L. Joy, APRN C-10-240 July 6, 2009 | CMSE 1316198534
Catherine G. Micinilio, APRN_| C-10-241 July 6, 2009 | CMSE 1932295656
Ma Ellen D. Novicio, APRN C-10-242 uly 6, 2009 | CMSE 1578503231
Carol L. Jin, APRN C-10-243 uly 6, 2009 | CMSE 1366476293
Meredith B. Messing, APRN C-10-244 July 6, 2009 | CMSE 1639172265
Theresa P. Averion, APRN C-10-245 July 6, 2009 | CMSE 1356344097
Ellen M. Williams, APRN C-10-246 uly 6, 2009 | CMSE 1831222629
Nina Marie LaMagna, ANP C-10-247 uly 6, 2009 | CMSE 1053588426
Shannon S. Desimone, APRN _| C-10-248 uly 6, 2009 | CMSE 1669456976
Sarah F. Bryan, APRN C-10-249 uly 6, 2009 | CMSE 1922253483
April Y. McConner, APRN C-10-250 uly 6, 2009 | CMS 1861673519
Ankita Patel, APRN C-10-251 uly 6, 2009 | CMS 1912940636
Elizabeth T. Kamlani, APRN _| C-10-252 July 6, 2009 | CMSE 1093718876
Sarah E.C. Kellogg, APRN C-10-253 uly 6, 2009 | CMSE 1093846644
Elizabeth C. Cozza, APRN C-10-254 uly 6, 2009 | CMSE 1801031604
Karlene A. Hylton, APRN C-10-255 uly 6, 2009 | CMS 1376546168
Yongmei Jin, APRN C-10-256 uly 6, 2009 | CMS 1598918773
Sunimole Joseph, APRN C-10-257 uly 6, 2009 | CMS 1194709402

